UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 3, 2012 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 000-30396 45-4030261 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-196 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note As previously reported by GlyEco, Inc., a Nevada corporation (the “Company”) on a Current Report on Form 8-K filed by the Company with the Securities and Exchange Commission (the “Commission”) on May 23, 2012, the Company entered into a preliminary agreement with Enviro-Cool, LLC, a Georgia limited liability company (“Enviro-Cool”), dated May 23, 2012, pursuant to which the Company agreed to purchase from Enviro-Cool all of its assets and business in consideration for an aggregate purchase price of $2,292,000, consisting of 1,500,000 shares of the Company’s unregistered common stock (valued at $1.00 per share), $500,000 in cash, and the assumption or repayment of $292,000 of liabilities.The closing of the transaction was scheduled for on or before August 31, 2012. As previously reported by the Company on a Current Report on Form 8-K filed by the Company with the Commission on June 13, 2012, the Company entered into a preliminary agreement with Antifreeze Recycling, Inc., a South Dakota corporation (“ARI”), dated June 7, 2012, pursuant to which the Company agreed to purchase from ARI all of its glycol-related assets in consideration for an aggregate purchase price of $450,000, consisting of a combination of cash and shares of the Company’s unregistered common stock (valued at $1.00 per share), ratio to be determined with the cash portion not to exceed $95,000.The closing of the transaction was scheduled for on or before August 31, 2012. The Company is filing this Form 8-K/A to amend the Form 8-Ks filed with the Commission on May 23, 2012, and June 13, 2012, regarding the anticipated closing dates of the Enviro-Cool and ARI transactions. Item 8.01 Other Information. On September 3, 2012, the Company agreed with Enviro-Cool to amend the closing date on the preliminary agreement, with closing to occur on or before October 31, 2012, or on such other date as mutually agreed to by the parties.The purpose for this extension is to finalize the necessary financial audit, due diligence, and standard closing conditions. On September 3, 2012, the Company agreed with ARI to amend the closing date on the preliminary agreement, with closing to occur on or beforeSeptember 30, 2012,or on such other date as mutually agreed to upon by the parties.The purpose for this extension is to finalize the necessary financial audit, due diligence, and standard closing conditions. For additional information previously reported on these transactions, please refer to the Form 8-Ks filed on May 23, 2012, and June 13, 2012, which are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: September 7, 2012 By: /s/ John Lorenz John Lorenz President and Chief Executive Officer, Director (Principal Executive Officer)
